Title: To George Washington from Colonel Henry Beekman Livingston, 12 March 1777
From: Livingston, Henry Beekman
To: Washington, George

 

Sir,
Peaks Kill [N.Y.] 12th March 1777

It is now near five Months since my appointment to a Regiment Both Officers and Soldiers are begining to feel the Inconvenience attending the want of Money the Pay Abstracts would have been sent in but I have thought Proper to wait a General Order for that Purpose in Compliance with Your Excellencies Commands, I am Extreemly desirous wether the same Method is still in use and wether Your Excellency has as Yet thought Proper to issue any Orders that respect the Payment of the Troops on the new Establishment. I am with Esteem Your Excellencies Most Obedient Servant

Henry B. Livingston

